Citation Nr: 1409852	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a thoracic strain with compression. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rutkin, J.M.



INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992. 

He appealed to the Board of Veterans' Appeals (BVA/Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

A January 2014 letter from the Veteran, which has been uploaded to the Virtual VA paperless claims processing system, indicates he is withdrawing this appeal entirely, so the Board is summarily dismissing his claims.  This also was the reason he cancelled his March 2014 videoconference hearing before the Board.


FINDING OF FACT

In the January 2014 written statement mentioned, which includes his name and claim number, the Veteran withdrew his appeal of these claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a January 2014 letter expressing his desire to withdraw this appeal.  According to 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision on the claim or claims being withdrawn.  

Such is the case here.  The Veteran's January 2014 letter is in writing and includes his name, claim number (last four digits of his Social Security number (SSN)), and a statement expressing his wish not to continue pursuing his appeal of these claims.  The Board has not yet issued a decision on these claims.  Accordingly, the criteria are met for withdrawal of this appeal.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in this circumstance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, the claims on appeal, namely, entitlement to a higher initial rating for the service-connected thoracic strain with compression and entitlement to a TDIU, are dismissed.  Id.


ORDER

The claim of entitlement to an initial rating higher than 20 percent for the thoracic strain with compression is dismissed. 

The claim of entitlement to a TDIU also is dismissed. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


